I N THE COURT OF APPEALS OF TENNESSEE               FILED
                                                                         Jan. 13, 1997
                            WESTERN SECTI ON AT JACKSON
                                                                       Cecil Crowson, Jr.
                                                                         Appellate Court Clerk
                        _______________________________



CLYDE TULL,                                 ) Che s t e r Count y Cha nc e r y Cou r t
                                            ) No. 8596
          Pl a i nt i f f - Appe l l a nt , )
                                            )
v.                                          )
                                            ) C/ A NO. 02A01- 9601- CH- 00020
PAUL W LSON,I                               )
                                            )
          De f e nda nt - Appe l l e e .    )
_ _ _ _ _ _ _____________________________________________________ _ _ _



Fr o m t he Cha nc e r y Cour t of Che s t e r Count y a t He nde r s on,
Ho no r a bl e Joe C. M r i s , Judge
                         or




M c ha e l L. W i nm
 i                e     an,
TATUM AND TATUM He nde r s on, Te nne s s e e
                      ,
At t or n e y f or Pl a i nt i f f - Appe l l a nt .


M c ha e l T. Tabor ,
  i
J a c k s on, Te nne s s e e
At t o r ne y f or De f e nda nt - Appe l l e e .




OPI NI ON FI LED:

AFFI RM AND REM
       ED      ANDED




                                        FRANKS, J.
W FRANK CRAW
 .              FORD, P. J. ( W S. ) : ( Conc ur s )
                               .
FARMER, J . : ( Conc ur s )




                I n t hi s a c t i on t he pl a i nt i f f s ought e xt r a or di na r y

r e l i e f t o pr e ve nt de f e nd a nt f r om i nt e r f e r i ng wi t h pl a i nt i f f ’ s

u s e o f a r oa dwa y, a nd f o r da ma ge s f or pa s t i nt e r f e r e nc e .

                Pl a i nt i f f a ve r r e d t ha t he wa s e nt i t l e d t o us e t he

r o a d wa y be c a us e i t wa s e i t he r a publ i c r oa d or he ha d a c qui r e d

t h e r i ght t hr ough pr e s c r i pt i ve us e .

                Appe l l a nt , Tul l , r e s i de s i mme di a t e l y s out h of

Ap p e l l e e W l s on’ s f a r m.
                i                        Tul l t e s t i f i e d t ha t he ha d t r a ve l e d

t h e r o a d c r os s i ng W l s on ’ s pr ope r t y t o a c c e s s hi s own f a r m.
                             i

W e n W l s on e r e c t e d g a t e s a c r os s t he r oa d, t hi s a c t i on wa s
 h     i

f i l e d , a nd upon t r i a l , t he Cha nc e l l or r ul e d i n f a vor of t he

d e f e n d a nt on a l l i s s ue s .

                Fi r s t , Tul l i ns i s t s t he r oa d wa s a publ i c wa y.             A

p r i v a t e r oa d ma y be i mpl i e dl y de di c a t e d t o t he publ i c by t he

f a i l u r e of t he owne r t o obj e c t t o us e by t he publ i c .               Re e v e s

v . Pe r k i ns , 509 S. W 2d 233, 235 ( Te nn. App. 1973) .
                          .                                                       Suc h us e

mu s t b e f or a l ong pe r i od of t i me a nd unde r c l a i m of r i ght ,

a n d n o t me r e l y pe r mi s s i ve us e .       W l s on v . Ac r e e , 37 S. W 90, 9 7
                                                      i                             .

Te n n . 378 ( Te nn. 1896) .            Re pa i r or c ont r ol by a gove r nme nt

e n t i t y i s a n e l e me nt of e vi de nc e i n de t e r mi ni ng whe t he r a r o a d

h a s b e c ome publ i c .      Sha r p v . M nat t , 69 Te nn. 375, 1 Le a 37 5 ,
                                             y


                                                 2
2 Le g . Re p. 205 ( Te nn. 1878) .                  Anot he r f a c t or i s whe t he r t h e

o wn e r i nt e nde d t o pe r ma ne nt l y pa r t wi t h t he r oa d a nd ve s t i t

wi t h t he publ i c .          M Ki nne y v . Dunc an, 118 S. W 683, 121 Te n n .
                                 c                              .

2 6 5 ( Te nn. 1909) .            The bur de n r e s t s upon t he pl a i nt i f f t o

e s t a b l i s h t ha t a r oa d c r os s i ng pr i va t e l a nd i s a publ i c r oa d .

Re e v e s .

                   Tul l r e l i e s o n Re e v e s a r gui ng t ha t i t s f a c t s a r e

a n a l o g ous t o t hi s c a s e .       I n Re e v e s , p l a i nt i f f ’ s wi t ne s s e s

t e s t i f i e d t ha t t he r oa d ha d be e n i n e xi s t e nc e a nd us e d by

a n y o n e who wi s he d t o f or mor e t ha n f i f t y ye a r s .               Al l ma nne r s

o f t r a ns por t a t i on we r e u s e d a nd no owne r of t he pr ope r t y

f e n c e d of f t he e nds of t he r oa d or r e s t r i c t e d t he us e .                 Cou n t y

e mp l o y e e s t e s t i f i e d t ha t t he c ount y ha d gr a de d t he r oa d

s e v e r a l t i me s .     A pos t a l wor ke r ha d us e d t he r oa d a s pa r t of

h i s r o ut e .        De f e nda nt ’ s wi t ne s s e s of f e r e d s ome oppos i ng

t e s t i mony but t he Tr i a l Cour t f ound t ha t t he pl a i nt i f f s ha d

c a r r i e d t he bur de n of pr ovi ng t ha t a publ i c r oa d ha d be e n

e s t a b l i s he d.

                   A c ompa r i s on of t he t e s t i mony i n t hi s c a s e s hows

t ha t W l s on’ s wi t ne s s e s t e s t i f i e d t o t he poor c ondi t i on, r a r e
        i

u s e , a nd pr i ma r i l y pr i va t e ma i nt e na nc e of t he r oa d.               The r e wa s

a l s o t e s t i mony t ha t W l s on ha d gi ve n Tul l pe r mi s s i on t o us e
                               i

t h e r o a d a nd t ha t a c c e s s t o t he r oa d wa s bl oc ke d i n t he f a l l

o f ma n y ye a r s by pl a c i ng a t r e e a c r os s t he r oa d.

                   Our r e vi e w of t he t r i a l c our t ’ s f i ndi ngs of f a c t i s

d e n o v o upon t he r e c or d , wi t h a pr e s umpt i on of c or r e c t ne s s .

T. R. A. P. 13( d) .           The e v i de nc e doe s not pr e ponde r a t e a ga i ns t

t he Tr i a l Cour t ’ s f i ndi ngs t ha t pl a i nt i f f f a i l e d t o c a r r y t he

                                                    3
b u r d e n i n s howi ng t ha t t he r oa d ha d be c a me a publ i c wa y.

               Fi na l l y, i t i s a r gue d t ha t t he Cour t e r r e d i n

f i n d i ng t ha t Tul l di d not ha ve a pr e s c r i pt i ve e a s e me nt t o us e

t h e r o a dwa y.

               An e a s e me nt by pr e s c r i pt i on i s a c qui r e d by us e wh i c h

i s ?a dve r s e , unde r c l a i m of r i ght , c ont i nuous , uni nt e r r upt e d ,

o p e n , vi s i bl e , e xc l us i ve , a nd wi t h t he knowl e dge a nd

a c qu i e s c e nc e of t he owne r of t he s e r vi e nt t e ne me nt , a nd mus t

c o n t i n ue f or t he f ul l pr e s c r i pt i ve pe r i od. . . . ? Hous e v .

Cl o s e , 48 Te nn. App. 341, 346 S. W 2d 445, 447 ( 1961) .
                                       .                                           The

a d v e r s e pos s e s s or ha s t he bur de n of e s t a bl i s hi ng by c l e a r a n d

c o n v i nc i ng pr oof s uc h a dve r s e us e .     W t wor t h v . Hut c hi s on,
                                                        hi

7 3 1 S. W 2d 915, 917 ( Te nn. App. 1986) .
          .                                                One who e nt e r s upon a

p r i v a t e r oa dwa y f or t e mp or a r y us e wi l l not s a t i s f y t he

r e q u i r e me nt of a dve r s e pos s e s s i on.   Se e Round Mount ai n Lumb e r

& Co a l Co. v . Bas s , 136 Te nn. 687, 700, 191 S. W 341 ( 1916) ;
                                                      .

M c a mmon v . M r e di t h, 8 30 S. W 2d 577 ( Te nn. App. 1991) .
 a              e                     .

               I n t hi s c a s e , t he Cha nc e l l or f ound:

               t he r oa d ma y ha ve be e n us e d by t he publ i c , but on
               t he s e oc c a s i ons i t wa s i n t he pa s t , a nd wa s f or
               f a r mi ng or hunt i ng pur pos e s .     For s e ve r a l ye a r s , t h e
               de f e nda nt ha s bl oc ke d t he r oa d wi t h a t r e e i n t he
               wi nt e r t i me i n or de r t o pr ohi bi t hunt e r s f r om us i n g
               it.      At be s t t he r oa d i s ve r y r ough, not s ui t a bl e
               f or pa s s a ge b y a n a ut omobi l e , c ombi ne s , or l oa de d
               t r uc ks .    The r oa d wa s bui l t a nd ma i nt a i ne d by M .  r
               W l s on’ s f a mi l y i n t he pa s t a nd i s now ma i nt a i ne d b y
                 i
               t he de f e nda nt a nd Gl e nn M ne s s .
                                                   a           The pl a i nt i f f wa s
               gi ve n pe r mi s s i on by t he de f e nda nt t o us e t he r oa d
               f or f a r m pur pos e s , whi c h wa s t he ne i ghbor l y t hi ng t o
               do.      The pl a i nt i f f i s not l a ndl oc ke d, a nd ha s a t
               l e a s t t hr e e ( 3) ot he r r out e s on pa ve d or gr a ve l
               r oa ds t o ge t t o hi s f a r mi ng ope r a t i ons .

               Aga i n, our r e vi e w i s de nov o upon t he r e c or d, wi t h a

p r e s u mpt i on of c or r e c t ne s s of t he f i ndi ngs of t he Tr i a l Cou r t

                                               4
u n l e s s t he e vi de nc e pr e ponde r a t e s ot he r wi s e .   M Cammon;
                                                                       c

T. R. A. P. 1 3( d) .

                 The e vi de nc e e s t a bl i s he s t ha t Tul l ’ s wi t ne s s e s we r e

n e i g h b or s a nd f or me r r oa d c ommi s s i one r s who t e s t i f i e d t he r o a d

wa s u s e d of t e n by t he c ommuni t y a nd ha d be e n ma i nt a i ne d by t h e

c o u n t y.   W l s on’ s wi t ne s s e s we r e ne i ghbor s a nd r oa d
                i

c o mmi s s i one r s who t e s t i f i e d t ha t W l s on’ s f a t he r ha d bui l t t he
                                                    i

r o a d a nd ma i nt a i ne d i t wi t h mi ni ma l a s s i s t a nc e by t he c ount y .

Th e y t e s t i f i e d t ha t t he r e wa s l i mi t e d, o c c a s i ona l us e by

h u n t e r s o r f a r me r s .

                 The Tr i a l Cour t ’ s a s s e s s me nt of t he c r e di bi l i t y of

wi t n e s s e s i s gi ve n gr e a t we i ght .       Le e k v . Powe l l , 884 S. W 2 d
                                                                                     .

1 1 8 ( Te nn. App. 1994) .          The e vi de nc e doe s not pr e ponde r a t e

a g a i n s t t he Tr i a l Cour t ’ s f i ndi ng t ha t pl a i nt i f f di d not

e s t a bl i s he d t he e l e me nt s of a pr e s c r i pt i ve e a s e me nt by c l e a r

a n d p o s i t i ve pr oof .      W t wor t h;
                                    hi                M Cammon.
                                                       c

                 W a f f i r m t he j udgme nt of t he Tr i a l Cour t a nd r e ma n d
                  e

a t a ppe l l a nt ’ s c os t .




                                              _________________________
                                              He r s c he l P. Fr a nks , J .




_ _ _ _ _ _ _____________________
W Fr a nk Cr a wf or d, P. J . ( W S. )
  .                               .




                                                  5
_ _ _ _ _ ______________________
Da vi d R. Fa r me r , J .




                                   6